May 14, 2015
                              NO. 03-15-00294-CV

                        IN THE COURT OF APPEALS
                    FOR THE THIRD DISTRICT OF TEXAS


                MANOR INDEPENDENT SCHOOL DISTRICT
                             Appellant

                                         v.

                               DEYDRA STEANS
                                  Appellee


                   From the 200th Judicial District Court of
                           Travis County, Texas
             __________

             APPELLANT’S MOTION FOR EMERGENCY STAY
                     ______

      Appellant, Manor Independent School District (“MISD”), asks the Court for

an emergency stay of jury trial pending interlocutory appeal.

      1.     MISD requests that this Court grant an emergency stay of the jury trial

of this case pending MISD’s interlocutory appeal of the denial of MISD’s plea to

the jurisdiction.

      2.     On May 12, 2015, the trial court denied Defendant’s plea to the

jurisdiction asserting governmental immunity on claims under Chapter 21 of the

Texas Labor Code.
         3.       On May 13, 2015, MISD filed a Notice of Interlocutory Appeal with

the Travis County District Clerk, pursuant to Section 51.014(a)(8) of the Texas

Civil Practice and Remedies Code.

          4.      This case is currently set for trial this coming Monday, May 18, 2015.

         5.       On May 13, 2015, after determining that Plaintiff opposes a stay (they

also oppose a continuance), MISD filed a Motion for Stay or for Continuance in

the district court. Counsel has been informed that the district court will not be able

to have the motion heard in the district court before 9:00 a.m. on May 18, 2015,

and that it is in the discretion of the district judge assigned at that time whether to

even consider the motion prior to trial. Thus, MISD seeks this emergency relief

here.

         6.       Even assuming the automatic stay provided for in Section 51.014(b)

does not apply to stay all proceedings 1, the stay of the trial should be granted

pursuant to Rule 29.5 of the Rules of Appellate Procedure. Allowing a trial to

proceed pending the interlocutory appeal would interfere with or impair the

jurisdiction of the appellate court or effectiveness of any relief sought or that may

be granted on appeal, which is prohibited by Rule 29.5. Specifically, the relief


1
  That section provides for an automatic stay of all proceedings if the plea to the jurisdiction is filed and requested
for hearing within 180 days of the filing of the appropriate responsive pleading. Defendant could not file its plea to
the jurisdiction within that time frame because it was based on jurisdictional facts and, thus, required discovery,
which was delayed for various reasons, including an informal agreed stay pending protracted settlement discussions.
The plea was filed within a reasonable amount of time following the close of discovery (filed March 4, 2015 after
last depositions signed January 8, 2015).


                                                          2
sought on appeal is a dismissal of the claims over which MISD asserts the trial

court lacks jurisdiction based on governmental immunity. Such immunity is

immunity from suit. See, e.g., San Antonio Water Sys. v. Nicholas, 13-0966, 2015
WL 1873217, at *3 (Tex. Apr. 24, 2015); City of Houston v. Williams, 353 S.W.3d
128, 134 (Tex. 2011). Thus, if MISD is immune from suit, as it argues, and is

asking this Court to decide, it should not be subject to the burdens of a trial. If the

trial court continues to assert jurisdiction and conducts a trial, the effectiveness of

this Court’s remedy finding of a lack of jurisdiction will have been impaired and

rendered null. Not only would a trial on the merits at this point frustrate the

purposes of immunity to the detriment of MISD, but it also could result in a

needless waste of the trial court’s judicial resources in conducting a jury trial over

which it has no jurisdiction.

                                       PRAYER

      For the reasons stated in this motion, Appellant asks the Court for an

emergency stay of jury trial pending interlocutory appeal.




                                          3
                                             Respectfully submitted,



                                             By:___________________________
                                               Jennifer A. Powell
                                               Texas Bar No. 00783554
                                               Abraham F. Barker
                                               Texas Bar No. 24073241
                                               4201 W. Parmer Lane, Suite A100
                                               Austin, Texas 78727
                                               512/476-9944
                                               512/472-2599 fax
                                               Attorneys for Manor Independent
                                               School District

                     CERTIFICATE OF CONFERENCE

       On May 13, 2015, I conferred with Gary Bledsoe, attorney for Plaintiff, and
he stated that he is opposed to a stay of the trial.

                                                   _________________________
                                                   Jennifer A. Powell

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing document has been sent via court-generated electronic means and/or
email on May 14, 2015, to the following:

Gary L. Bledsoe
Alondra Johnson
Potter Bledsoe, LLP
316 West 12th Street, Suite 307
Austin, Texas 78701
Attorneys for Deydra Steans

                                         ______________________________
                                         Jennifer A. Powell


                                         4